      Case 3:20-cr-00088-TSL-FKB Document 29 Filed 09/09/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             JACKSON DIVISION

UNITED STATES

V.                                       3:20CR00088-TSL-FKB

MARK ANTHONY COLEMAN

                        NOTICE OF CONVENTIONAL FILING

      Notice is hereby given that Defendant have filed an Exhibit “B” (DVD VIDEO) to

Document 26, Defendant’s Memorandum in Support [25] First Motion to Dismiss Indictment.

      RESPECTFULLY SUBMITTED, this the 9th day of September 2020.


                                         MARK ANTHONY COLEMAN


                                                /s/ Dennis C. Sweet, III
                                         BY: ____________________________
                                                Dennis C. Sweet, III


Of Counsel:

Dennis C. Sweet, III MSB #8105
SWEET & ASSOCIATES, P.A.
158 E. Pascagoula St.
Jackson, MS 39201
601-965-8700 Telephone
601-965-8719 Fax
       Case 3:20-cr-00088-TSL-FKB Document 29 Filed 09/09/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I, Dennis C. Sweet, III, attorney for Defendant, do hereby certify that I have this day

electronically filed a true and correct copy of the above and foregoing with the Clerk of the Court

using the ECF system, which should send notice of the filing to all attorneys of record:



       Dated: March 12, 2013


                                               MARK ANTHONY COLEMAN

                                                      /s/ Dennis C. Sweet, IV
                                               BY: ____________________________
                                                      DENNIS C. SWEET, IV
